Citation Nr: 0421935	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  94-29 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a severe left kidney contusion.

2.  Entitlement to special monthly compensation (SMC) based 
on housebound status, pursuant to 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1943.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 rating decision 
in which the RO, inter alia, denied the veteran's claims for 
a compensable rating for the residuals of a severe contusion 
of the left kidney (left kidney disability) and entitlement 
to SMC based on housebound status.  The veteran filed a 
notice of disagreement (NOD) in November 1992.  The RO issued 
a statement of the case (SOC) in December 1992, and the 
veteran filed a substantive appeal in January 1993.  In April 
1993, March 1997, and May 1998, the RO issued supplemental 
SOCs (SSOC) addressing additional evidence received 
concerning the veteran's claims.  

The veteran has offered testimony during two hearings on 
appeal:  before RO personnel in May 1993, and before the 
undersigned Veterans Law Judge at the RO in October 1998; 
transcripts of both hearings are of record.

In December 1999, the Board remanded the current claims to 
the RO, directing additional development on the increased 
rating issue, and deferring consideration of the inextricably 
intertwined SMC issue.  After completing the requested 
development, the RO continued the denials of the claims (as 
reflected in the September 2003 SSOC).

In various statements of record, the veteran has indicated 
that he is unable to tend to the basic needs of daily living, 
such as bathing and feeding himself.  The Board construes 
these statements as attempts to raise a claim for SMC based 
upon the need for the regular aid and attendance of another 
person.  As no such claim currently is in appellate status, 
it is not properly before the Board; hence, it is referred to 
the RO for appropriate action.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran's left kidney disability is primarily 
manifested by pain on bending.

3.  The veteran has a single, service-connected disability 
rated as 100 percent disabling (his service-connected 
schizophrenia), but does not have an additional service-
connected disability, or combination of disabilities, 
independently ratable at 60 percent or more. 

4.  There is no competent evidence that establishes that the 
veteran is rendered housebound by his service-connected 
psychiatric disorder and/or his service-connected left kidney 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
severe contusion of the left kidney have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  4.1, 4.3, 4.7, 4.31 (2003); and 38 C.F.R. §§  4.115a, 
4.115b, Diagnostic Codes 7512 and 7517 (1993 and 2003). 

2.  The criteria for special monthly compensation based on 
housebound status, pursuant to 38 U.S.C.A. § 1114(s), have 
not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.350(i) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for an increased rating for a left 
kidney disability and for SMC based on housebound status have 
been accomplished.

In May 2002 and March 2004 letters, the April 1993 SOC, and 
the March 1997, May 1998, and September 2004 SSOCs, VA 
notified the veteran of the legal criteria governing the 
claims.  In each instance, the veteran was given an 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2002 and March 2004 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The letters also invited the veteran to send in any 
evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

The VCAA was not in effect at the time of the August 1992 
rating decision on appeal; hence, as a practical matter, any 
pre-adjudication notice satisfying the duties imposed by the 
VCAA could not have been accomplished.  In any event, as 
indicated above, the RO issued the April 1993 SOC explaining 
what was needed to substantiate the claims within one-year of 
the August 1992 rating decision on appeal, and the veteran 
was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of May 2002 and March 2004; 
the veteran has not informed the RO of the existence of any 
evidence that had not already been obtained in response to 
these letters, or at any other point during the pendency of 
this appeal.  The Board notes that the last adjudication on 
this claim, the September 2003 SSOC, came before the March 
2004 VCAA letter.  However, this timing is not prejudicial to 
the veteran because the veteran did not submit any evidence 
in response to the March 2004 letter, and prior to this 
letter he has been provided ample opportunity to submit 
evidence in support of his claim, which he has done.  
Moreover, all pertinent records were in the claims file prior 
to the RO's September 2004 adjudication of the veteran's 
claims.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
veteran's identified VA and private treatment records.  
Moreover, the veteran has been given the opportunity to 
submit evidence to support his claims, which he has done the 
veteran nor his representative has alleged, and the record 
does not otherwise indicate, any existing, outstanding 
pertinent evidence that is available but has not been 
obtained.  

The RO points out that, in connection with the prior remand, 
the RO arranged for the veteran to undergo a VA examination 
in connection with his claims.  In May 2003, the RO notified 
the veteran that he was being scheduled for an examination of 
his left kidney disability, and, that if he failed to show up 
his claim would be evaluated based on the evidence of record.  
The veteran failed to report for the May 21, 2003, 
examination, and despite submitting several statements to the 
record after this date, has failed to show good cause for why 
he did not report.  In June and July 2004 statements, the 
veteran's representative asserts that the veteran's 
forgetfulness and psychiatric impairment have impacted his 
ability to respond to the examination request, and that he 
should be provided with another opportunity to show up for 
the examination.

However, the Board notes that the record includes the 
veteran's assertions (to include those advanced during his 
hearings on appeal), and the veteran's VA and private medical 
records; the Board finds that such evidence provides a 
sufficient basis for evaluating the his kidney disability.  
Given that fact, as well as the fact that the veteran is now 
84 years old, the Board finds that there is no benefit to the 
veteran in returning his claims to the RO to arrange for yet 
another examination and adjudication.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II. Analysis

A.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1993), governing evaluation of diseases of the genitourinary 
system.  This amendment was effective February 17, 1994.  See 
59 Fed. Reg. 2523 through 2527 (January 18, 1994).  As there 
is no indication that the revised criteria are intended to 
have retroactive effect, VA has a duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO has evaluated the veteran's service-
connected left kidney disability under both the former and 
revised criteria; hence, there is no due process bar to the 
Board doing likewise.

Under the criteria in effect prior to February 1994, 
Diagnostic Codes 7517, governing bladder injury was evaluated 
using the criteria set forth in Diagnostic Code 7512, 
governing chronic cystitis.  Under this provision, where 
incontinence exists, requiring constant wearing of an 
appliance, a 60 percent evaluation was warranted; where there 
was severe impairment demonstrated by urination at intervals 
of 1 hour or less, contracted bladder, a 40 percent 
evaluation was warranted; for a moderately severe impairment 
demonstrated by diurnal and nocturnal frequency with pain, 
tenesmus, a 20 percent evaluation was warranted; and, for a 
moderate impairment manifested by pyuria, with diurnal and 
nocturnal frequency a 10 percent evaluation was warranted.  A 
mild impairment was rated as zero percent disabling 
(noncompensable).

Under the revised criteria, the veteran's left kidney 
disability has been evaluated, by analogy, under both 
Diagnostic Code 7512, governing chronic cystis, and 
Diagnostic Code 7517, governing injury to the bladder.  See 
38 C.F.R. § 4.20.  Both of these diagnostic code provisions 
require evaluation under the criteria for voiding 
dysfunction.  Under the criteria for voiding dysfunction, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent evaluation, when the wearing of absorbent materials 
which must be changed 2 to 4 times per day a 40 percent is 
warranted, and the wearing of absorbent materials which must 
be changed less than 2 times per day warrants a 20 percent 
evaluation.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

In testimony before the RO in March 1993, and before the 
Board in October 1998, the veteran stated that his left 
kidney disability caused him pain when he bent down or tried 
to lift anything heavy.  During the Board hearing, he 
indicated that he had not received treatment for this 
condition.  

Review of the private and VA outpatient treatment records 
confirms that the veteran has not been treated for left 
kidney disability.  A January 1997 treatment record reflects 
the examiner's notation that the veteran complained that he 
was running to the bathroom every hour for urination, of his 
assertions of decreased stream and pain in the lower abdomen 
on urination.  Testing was recommended; however, the 
veteran's medical records include no notations as to 
complaints of or treatment for kidney disability.  As 
indicated above, the veteran failed, without good cause, to 
report to a May 2003 examination for the disability under 
consideration; hence, there is no further evidence upon which 
to evaluate the disability.

Considering the veteran's statements and the medical 
evidence, the Board finds that the veteran's left kidney 
disability is appropriately evaluated as noncompensable under 
both the former and revised applicable criteria.  There 
simply is no evidence that he requires absorbent materials or 
has pyuria.  Further, while he was treated, on one occasion, 
for hourly painful urination (and incident that has not 
clearly been associated with the left kidney contusion), 
there is no indication that this was, or has been, a chronic 
problem.  

Accordingly, a compensable rating for the veteran's left 
kidney disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the evidence 
simply does not support the veteran's entitlement to a 
compensable rating for the disability under consideration, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Special Monthly Compensation

The veteran contends that he is entitled to special monthly  
compensation, pursuant to 38 U.S.C.A. § 1114(s), based on 
housebound status.  

Additional compensation shall be awarded to those veterans 
with a service-connected disability rated as total, and who 
have either an additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
are permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).  

In this case, the veteran had a service-connected psychiatric 
disability, schizophrenia, that has been assigned a 100 
percent schedular rating.  However, there is no separate 
service-connected disability independently ratable as 60 
percent disabling.  As discussed above, his only other 
service-connected disability, the residuals of a severe left 
kidney contusion, is noncompensable.  Therefore, he does not 
meet the schedular criteria for § 1114(s) benefits because he 
does not have a specific disability rated 100 percent, and at 
least one other disability rated 60 percent.  The question 
remains, however, as to whether the veteran's service-
connected disabilities render him housebound, in fact.

A claimant is deemed housebound when he or she is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i).

In testimony and statements of record, the veteran contends 
that he does not drive and that his brother takes care of all 
the household chores, including cleaning, shopping, and 
cooking.  During his April 1993 RO hearing, he stated that he 
did not go to the store because he was afraid of traffic, 
that he seldom left his house, but that he could if he wanted 
to do so.  He reported taking the bus to his doctor's 
appointments at the VA.  During his October 1998 Board 
hearing, he stated that he left the house only to go to 
doctor's appointments and approximately every two to three 
days to buy milk across the street.  He stated that he is 
afraid to leave the house because of his disability.  He 
reported that he was afraid to walk because he feared he may 
pass out.  In recent statements of record, the veteran 
reported that he now has to use a walker to move about the 
house and that he does not leave the house at all anymore.  
The Board notes, however, that there is no medical evidence 
even suggesting that the veteran is unable to leave his house 
due to his service-connected psychiatric disability and/or 
his left kidney disability.  

Review of the evidence, including the veteran's own 
statements, does not show that the veteran is substantially 
confined to his home because of his psychiatric impairment.  
Prior to his recent lack of mobility due to his physical 
disabilities, he testified that he independently took the bus 
to doctor's appointments and left the house for purchases.  
Additionally, while the claims file includes records of 
treatment for the veteran's psychiatric disability, these 
records do not include any indication that the veteran is 
unable to leave his house due to his psychiatric disorder.  
With regard to his left kidney disability, as noted above, 
there is no evidence either of treatment for that disability, 
or objective evidence that this service-connected disability 
prevents the veteran from leaving his home.  

It should also be pointed out that, while Board recognizes 
that currently the veteran's physical limitations may cause 
him to be substantially confined to his home, these physical 
disabilities of his legs and arms are not service-connected.  
Accordingly, they cannot serve as a basis for a finding of 
housebound status under 38 U.S.C.A. § 1114(s).

Under the circumstances of this case, the Board finds that 
the claim for SMC, based on housebound status, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the objective evidence simply does not 
support the veteran's claim for special monthly compensation 
based on housebound, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.  




ORDER

A compensable disability rating for residuals of a severe 
left kidney contusion is denied.

Special monthly compensation based on housebound status, 
pursuant to 38 C.F.R. § 1114(s), is denied.



____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



